Exhibit 10.3

SECOND AMENDMENT TO
amended and restated LOAN AND SECURITY AGREEMENT

THIS SECOND AMENDMENT to Amended and Restated Loan and Security Agreement (this
“Amendment”) is entered into as of July 6, 2020, by and between OXFORD FINANCE
LLC, a Delaware limited liability company with an office located at 133 North
Fairfax Street, Alexandria, Virginia 22314 (“Oxford”), as collateral agent (in
such capacity, “Collateral Agent”), the Lenders listed on Schedule 1.1 hereof or
otherwise a party hereto from time to time (including Oxford in its capacity as
a Lender) (each a “Lender” and collectively, the “Lenders”), and PUMA
BIOTECHNOLOGY, INC., a Delaware corporation with offices located at 10880
Wilshire Blvd., Ste. 2150, Los Angeles, CA 90024 (“Borrower”).

Recitals

A.Collateral Agent, Lenders and Borrower have entered into that certain Amended
and Restated Loan and Security Agreement dated as of June 8, 2019, as amended by
that certain First Amendment to Amended and Restated Loan and Security Agreement
dated as of February 27, 2020 (as amended from time to time, the “Loan
Agreement”).

B.Lenders have extended credit to Borrower for the purposes permitted in the
Loan Agreement.  

C.Borrower has requested that Collateral Agent and Lenders (i) modify the
account reference and requirements for one of its Wells Fargo accounts and (ii)
make certain other revisions to the Loan Agreement as more fully set forth
herein.

D.Collateral Agent and Lenders have agreed to amend certain provisions of the
Loan Agreement, but only to the extent and subject to the terms and conditions,
and in reliance upon the representations and warranties, set forth below.

Agreement

Now, Therefore, in consideration of the foregoing recitals and other good and
valuable consideration, the receipt and adequacy of which is hereby
acknowledged, and intending to be legally bound, the parties hereto agree as
follows:

1.Definitions.  Capitalized terms used but not defined in this Amendment shall
have the meanings given to them in the Loan Agreement.

2.Amendment to Loan Agreement.  

2.1Section 6.6 (Operating Accounts).  Section 6.6(a) of the Loan Agreement
hereby is amended by replacing the reference to “xxxxxx2454” with “xxxxxx9896”.

2.2Section 13.1 (Definitions). Clause (k) in the defined “Permitted Liens”
hereby is amended and restated as follows:

“(k)

Liens in favor of Wells Fargo arising from that certain restricted cash account
no. xxxxxx9896 which secures (i) the standby letters of credit issued by Wells
Fargo for Borrower’s office leases so long as the amount in such restricted cash
account in respect of such letters of credit does not exceed Four Million
Dollars ($4,000,000.00) in the aggregate and (ii) Borrower’s credit card issued
by Wells Fargo so long as the amount in such restricted cash account in respect
of such credit card does not exceed Twenty Thousand Dollars ($20,000.00);”.

3.Limitation of Amendment.

3.1The amendment set forth in Section 2, is effective for the purposes set forth
herein and shall be limited precisely as written and shall not be deemed to (a)
be a consent to any amendment, waiver or

1



--------------------------------------------------------------------------------

Exhibit 10.3

modification of any other term or condition of any Loan Document, or (b)
otherwise prejudice any right or remedy which Collateral Agent or any Lender may
now have or may have in the future under or in connection with any Loan
Document.

3.2This Amendment shall be construed in connection with and as part of the Loan
Documents and all terms, conditions, representations, warranties, covenants and
agreements set forth in the Loan Documents, except as herein amended, are hereby
ratified and confirmed and shall remain in full force and effect.

4.Representations and Warranties.  To induce Collateral Agent and Lenders to
enter into this Amendment, Borrower hereby represents and warrants to Collateral
Agent and Lenders as follows:

4.1Immediately after giving effect to this Amendment (a) the representations and
warranties contained in the Loan Documents are true, accurate and complete in
all material respects as of the date hereof ; provided, however, that such
materiality qualifier shall not be applicable to any representations and
warranties that already are qualified or modified by materiality in the text
thereof; and provided, further that those representations and warranties
expressly referring to a specific date shall be true, accurate and complete in
all material respects as of such date, and (b) no Event of Default has occurred
and is continuing;

4.2Borrower has the power and authority to execute and deliver this Amendment
and to perform its obligations under the Loan Agreement, as amended by this
Amendment;

4.3The organizational documents of Borrower delivered to Collateral Agent and
Lenders prior to the date hereof, remain true, accurate and complete and have
not been amended, supplemented or restated and are and continue to be in full
force and effect;

4.4The execution and delivery by Borrower of this Amendment and the performance
by Borrower of its obligations under the Loan Agreement, as amended by this
Amendment, have been duly authorized;

4.5The execution and delivery by Borrower of this Amendment and the performance
by Borrower of its obligations under the Loan Agreement, as amended by this
Amendment, do not and will not contravene (a) any law or regulation binding on
or affecting Borrower, (b) any contractual restriction with a Person binding on
Borrower, (c) any order, judgment or decree of any court or other governmental
or public body or authority, or subdivision thereof, binding on Borrower, or (d)
the organizational documents of Borrower;

4.6The execution and delivery by Borrower of this Amendment and the performance
by Borrower of its obligations under the Loan Agreement, as amended by this
Amendment, do not require any order, consent, approval, license, authorization
or validation of, or filing, recording or registration with, or exemption by any
governmental or public body or authority, or subdivision thereof, binding on
Borrower; (in each case, except as already have been obtained and are in full
force and effect); and

4.7This Amendment has been duly executed and delivered by Borrower and is the
binding obligation of Borrower, enforceable against Borrower in accordance with
its terms, except as such enforceability may be limited by bankruptcy,
insolvency, reorganization, liquidation, moratorium or other similar laws of
general application and equitable principles relating to or affecting creditors’
rights.

5.Counterparts.  This Amendment may be executed in any number of counterparts
and all of such counterparts taken together shall be deemed to constitute one
and the same instrument.

6.Effectiveness.  This Amendment shall be deemed effective upon the due
execution and delivery to Collateral Agent and Lenders of (i) this Amendment by
each party hereto, and (ii) Borrower’s payment of all Lenders’ Expenses incurred
through the date of this Amendment.

[Balance of Page Intentionally Left Blank]

 

 

2



--------------------------------------------------------------------------------

 

In Witness Whereof, the parties hereto have caused this Amendment to be duly
executed and delivered as of the date first written above.

COLLATERAL AGENT AND LENDER:

 

OXFORD FINANCE LLC

 

 

By:/s/ Colette H. Featherly

Name:Colette H. Featherly

Title:Senior Vice President

 

 

 

BORROWER:

 

PUMA BIOTECHNOLOGY, INC.



 

By:/s/ Maximo Nougues

Name:Maximo Nougues

Title:Chief Financial Officer

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

[Signature Page to Second Amendment to Amended and Restated Loan and Security
Agreement]

 

